Citation Nr: 1529899	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  15-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA education benefits in the amount of $108.87 was properly created and entitlement to waiver of recovery of that debt.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant served in the National Guard from August 1, 2009 to September 1, 2009 and from January 4, 2010 to May 19, 2010.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) due to the Board's finding that he was suffering from financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant received VA education benefits for enrollment in six credit hours for a term from May 8, 2014 to June 11, 2014.
 
2.  VA received notice that the appellant reduced his course load from six credit hours to three credit hours effective May 19, 2014, thereby creating an overpayment of VA education benefits in the amount of $108.87.

3.  The appellant is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question, and recovery of this overpayment would subject the appellant to undue financial hardship.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of $108.87 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA, however, is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

In cases where a debt has been created by overpayment of VA benefits, VA may waive recovery of such overpayment if there is no indication of fraud, misrepresentation, or bad faith on the veteran's part, and recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

Based on the evidence of record, the Board finds in favor of the claim.  The appellant received Chapter 1606, Title 10, of the United States Code (Montgomery GI Bill for Selected Reserves (MGIB-SR)) benefits for a term of enrollment at Argosy University.  The enrollment term was from May 8, 2014 to June 11, 2014.  Records reflect that he was originally enrolled and paid benefits for six credit hours.  VA, however, received notice that the appellant, eleven days after the term began, had reduced his credit hours from six to three hours.  This action in turn created an overpayment of $108.87.  As stated in his January 2015, VA Form 9 Substantive Appeal Form, the appellant does not dispute that a debt of $108.87 was created.  Rather, he claims financial hardship prevents him from paying the validly created debt.  

Here, there is no indication of fraud, misrepresentation, or bad faith, on the part of the appellant in creation of the debt.  Significantly, however, according to the appellant he and his wife are unemployed and are at risk of losing their home.  He reports living expenses that grossly exceed his income.  A review of his bank statements shows that he has essentially no available cash.  Indeed, while the appellant reports owning a home, considering the ration of the appellant's income to expenses, he appears to be in danger of losing that property.  The Board finds that forcing an appellant of limited means to repay the debt in question would be against equity and good conscience.  In making this determination the Board finds that the overpayment was due to the fault of the appellant, that collection would not defeat the purpose of the education program, and that the Veteran did not change positions in reliance upon the benefit granted by VA.  Still, considering the uncontradicted profound financial hardship demonstrated by the evidence submitted by the appellant, collection of this indebtedness creates an undue hardship on the debtor.  

Hence, waiver of recovery of the overpayment is granted.


ORDER

Waiver of recovery of the overpayment of VA education benefits of $108.87 is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


